Citation Nr: 1723154	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-20 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1973 to April 1985.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran requested a Board hearing in his June 2013 substantive appeal.  However, in a statement submitted to the Board in February 2015, the Veteran withdrew this request.  Therefore, the Board considers the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  

This case was previously before the Board in July 2015, at which time the Veteran's claims were remanded for further development.  The claims have now been returned to the Board for further appellate action.

In a February 2017 letter, the Veteran's representative requested copies of all the Veteran's July 2016 Compensation and Pension Examination reports.  Although VA acknowledged the request in February 2017, noting that it was interpreted as a request under the Privacy Act, there is no indication in the record that VA has fulfilled the request.  As the Veteran's claims are being remanded for additional development, there is no prejudice to the Veteran in referring his Privacy Act request to the agency of original jurisdiction (AOJ) for appropriate action.

The Board's July 2015 decision noted that the issue of entitlement to service connection for a psychiatric disability (claimed as depression), to include as secondary to service-connected physical disabilities, was raised by the record in the Veteran's December 2010 VA Form 9.  However, because this issue had not been adjudicated at the time of the July 2015 decision, it was referred to the AOJ for such purpose.  To date, the issue still has not been adjudicated by the AOJ; therefore, the Board continues to lack jurisdiction.  Thus, the issue is referred to the AOJ once again for adjudication in accordance with the remand directives set forth below.  38 C.F.R. § 19.9(b) (2016). 


REMAND

As described above, the issue of entitlement to service connection for a psychiatric disability, to include as secondary to service-connected physical disabilities, was referred to the AOJ in July 2015.  Although the Board did not have jurisdiction over the service connection issue at that time, it was addressed in the July 2015 remand instructions because the outcome of the service-connection claim impacted the pending TDIU and SMC claims, which were properly before the Board.  Specifically, the Board's July 2015 remand directed the AOJ to adjudicate the claim of entitlement to service connection for a psychiatric disability, to include depression as secondary to service-connected physical disabilities, prior to developing and readjudicating the Veteran's TDIU and SMC claims.  Although the Veteran was afforded a VA mental disorders examination in May 2016, the Veteran's claim of entitlement to service connection for a psychiatric disability remains unadjudicated.  In this regard, the AOJ did not accomplish the objectives set forth in the July 2015 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, a remand is required.

The Board again notes that the resolution of the pending service connection claim could impact the outcome of the Veteran's TDIU and SMC claims, meaning that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, a decision on the TDIU and SMC claims must be deferred pending the AOJ's initial adjudication of the issue of entitlement to service connection for a psychiatric disorder.

In addition, the Board finds that the Veteran's TDIU claim must also be remanded for consideration of entitlement to a TDIU on an extraschedular basis prior to April 15, 2013.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the above percentages are not met, the Veteran's claim may be referred to the Director, Compensation Service, for an extraschedular rating, when the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

The authority to assign extraschedular ratings has been specifically delegated to the Director, Compensation Service, and not the Board, in the first instance.  Therefore, the correct course of action for the Board, where it finds that entitlement to an extraschedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 4.16(b).  Floyd v. Brown, 9 Vet. App. 88 (1996).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.

Prior to April 15, 2013, the Veteran was service connected for moderate degenerative disc disease of the lumbar spine (evaluated as 20 percent disabling); degenerative disc disease of the cervical spine (evaluated as 20 percent disabling); pes planus (evaluated as noncompensable); bilateral hearing loss, post mastoidectomy (evaluated as noncompensable); and duodenal ulcer (evaluated as noncompensable).  The Veteran had a combined evaluation of 40 percent, and therefore did not meet the schedular criteria for a TDIU rating prior to August 17, 2015.  See 38 C.F.R. § 4.16(a).  However, he may still be entitled to TDIU on an extraschedular basis under 38 C.F.R. § 4.l6 (b). 

The Veteran filed a formal TDIU claim in November 2008, stating that he became too disabled to work in 2003 and last worked full-time in 2003.  In conjunction with his claim, the Veteran submitted a September 2008 private medical opinion of Dr. C. M., who stated that the Veteran was unable to maintain full-time employment.  The Veteran is also in receipt of disability benefits from the Social Security Administration (SSA).  Although the Veteran fails to meet the criteria for a schedular TDIU prior to April 15, 2013, the evidence of record indicates that he may be unemployable due to his service-connected disabilities.  Thus, remand of the TDIU claim is necessary because the Veteran has provided sufficient evidence to warrant referral of this claim to the Director, Compensation Service, for extraschedular consideration. 

In addition, as noted above, the Veteran's representative made a Privacy Act request in February 2017.  To date, the requested documents have not been provided.  Thus, on remand, the AOJ must provide the Veteran and his representative with a copy of the requested July 2016 Compensation and Pension Examination reports in accordance with procedures for complying with a Privacy Act request. 

Finally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.  

2.  Review the February 2017 Privacy Act request and provide the Veteran and his representative with a copy of the requested July 2016 Compensation and Pension Examination reports.  The appropriate paperwork should be generated and included in the claims file indicating that the Privacy Act request has been honored.  Thereafter, afford the Veteran and his representative an appropriate period of time to respond with additional evidence and/or argument.

3.  Then, adjudicate the Veteran's claim of entitlement to service connection for a psychiatric disability (claimed as depression), to include as secondary to service-connected physical disabilities.  

4.  After adjudicating the Veteran's claim of entitlement to service connection for a psychiatric disability (claimed as depression), to include as secondary to service-connected physical disabilities, refer the claim of entitlement to TDIU to the Director, Compensation Service, for consideration of whether TDIU on an extraschedular basis is warranted prior to April 15, 2013.

5.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




